Citation Nr: 9903779	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-05 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an earlier effective date for the grant of 
service connection for  interscapulo-thoracic amputation due 
to fibrosarcoma of the right humerus.

2.  Entitlement to restoration of service connection for 
interscapulo-thoracic amputation due to fibrosarcoma of the 
right humerus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service with the United States Army 
from October 1968 to August 1970.


REMAND

In his substantive appeals, received in May 1997 and April 
1998, the veteran requested a personal hearing before a 
Member of the Board at the local VA office.  The veteran did 
not withdraw the requests, and no hearing was scheduled.  The 
Board notes that a hearing on appeal must be granted when a 
veteran expresses a desire for a hearing.  38 C.F.R. § 
20.700(a).

In order to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

The RO should schedule a hearing for the 
veteran at the RO in Houston, Texas 
before a member of the Board.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


